240 S.W.3d 198 (2007)
Leann STRATE, Petitioner/Respondent,
v.
Daniel STRATE, Respondent/Appellant.
No. ED 89441.
Missouri Court of Appeals, Eastern District, Division Four.
December 11, 2007.
Joe Kuhl, St. Charles, MO, for Appellant.
Lynn M. Travis, O'Fallon, MO, for Respondent.
Before MARY K. HOFF, P.J., and SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Daniel Strate (Father) appeals from the trial court's judgment (final judgment) following the entry of the Family Court's Findings and Judgment of Dissolution of Marriage dissolving the marriage of Father and Leann Strate (Mother) and, inter alia, awarding Mother sole legal and physical custody of Father and Mother's minor child.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b). The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the final judgment pursuant to Rule 84.16(b).